Case 1:16-cr-10343-ADB Document 549-1 Filed 11/29/18 Page 1 of 29




          Exhibit 1
     Case 1:16-cr-10343-ADB Document 549-1 Filed 11/29/18 Page 2 of 29
                                                                          1




 1                            UNITED STATES DISTRICT COURT
 2                              DISTRICT OF MASSACHUSETTS
 3      _______________________________
 4      UNITED STATES OF AMERICA,
 5                           Plaintiff,             Criminal Action
                                                    No. 16-CR-10343-ADB
 6      v.
                                                    January 18, 2018
 7
        MICHAEL L. BABICH, ALEC BURLAKOFF,          Pages 1 to 23
 8      MICHAEL J. GURRY, RICHARD M.
        SIMON, SUNRISE LEE, JOSEPH A.
 9      ROWAN, and JOHN KAPOOR,
10                        Defendants.
        _______________________________
11

12

13
                               TRANSCRIPT OF HEARING
14                   BEFORE THE HONORABLE ALLISON D. BURROUGHS
                            UNITED STATES DISTRICT COURT
15                         JOHN J. MOAKLEY U.S. COURTHOUSE
                                  1 COURTHOUSE WAY
16                               BOSTON, MA 02210
17

18

19

20

21

22
                                JOAN M. DALY, RMR, CRR
23                              Official Court Reporter
                            John J. Moakley U.S. Courthouse
24                            1 Courthouse Way, Room 5507
                                   Boston, MA 02210
25                               joanmdaly62@gmail.com
     Case 1:16-cr-10343-ADB Document 549-1 Filed 11/29/18 Page 3 of 29
                                                                         2




 1      APPEARANCES:
 2
        FOR THE GOVERNMENT:
 3
                  K. NATHANIEL YEAGER
 4                DAVID LAZARUS
                  Assistant U.S. Attorney
 5                United States Attorney's Office
                  John Joseph Moakley Federal Courthouse
 6                1 Courthouse Way, Suite 9200
                  Boston, Massachusetts 02210
 7                617.748.3311
                  Nathaniel.Yeager@usdoj.gov
 8                David.Lazarus@usdoj.gov
 9
        FOR THE DEFENDANT DR. JOHN KAPOOR:
10
                  BETH WILKINSON
11                ALEXANDRA WALSH
                  Wilkinson, Walsh & Eskovitz
12                2001 M Street, NW
                  Suite 1000
13                Washington, D.C. 20036
                  202.847.4000
14                bwilkinson@wilkinsonwalsh.com
                  awalsh@wilkinsonwalsh.com
15

16                FOR THE DEFENDANT MICHAEL L. BABICH:
17                JOSEPH SEDWICK SOLLERS, III
                  King & Spalding, LLP
18                1700 Pennsylvania Avenue NW
                  Suite 200
19                Washington, DC 20006
                  202.626.5612
20                wsollers@kslaw.com
21

22

23

24

25
     Case 1:16-cr-10343-ADB Document 549-1 Filed 11/29/18 Page 4 of 29
                                                                         3




 1      APPEARANCES (continued):
 2
        FOR THE DEFENDANT ALEC BURLAKOFF:
 3
                  GEORGE W. VIEN
 4                JOSHUA N. RUBY
                  Donnelly, Conroy & Gelhaar, LLP
 5                260 Franklin Street
                  Suite 1600
 6                Boston, Massachusetts 02110
                  617.720.2880
 7                gwv@dcglaw.com
                  jnr@dcglaw.com
 8

 9      FOR THE DEFENDANT MICHAEL J. GURRY:
10                TRACY A. MINER
                  Demeo LLP
11                200 State Street
                  Boston, Massachusetts 02109
12                617.263.2600
                  tminer@demeollp.com
13

14      FOR THE DEFENDANT RICHARD M. SIMON:
15                STEVEN A. TYRRELL
                  Weil, Gotshal & Manges LLP
16                1300 Eye Street, N.W.
                  Suite 900
17                Washington, DC 20005
                  202.682.7213
18                steven.tyrrell@weil.com
19
        FOR THE DEFENDANT SUNRISE LEE:
20
                  PETER E. BALL
21                Fitch Law Partners LLP
                  One Beacon Street
22                16th Floor
                  Boston, Massachusetts 02108
23                617.542.5542
                  peb@fitchlp.com
24

25
     Case 1:16-cr-10343-ADB Document 549-1 Filed 11/29/18 Page 5 of 29
                                                                         4




 1      APPEARANCES (continued):
 2
        FOR THE DEFENDANT JOSEPH A. ROWAN:
 3
                  MICHAEL KENDALL
 4                White & Case, LLP
                  75 State Street
 5                Boston, Massachusetts 02109
                  617.939.9310
 6                michael.kendall@whitecase.com
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     Case 1:16-cr-10343-ADB Document 549-1 Filed 11/29/18 Page 6 of 29
                                                                         5




 1                              P R O C E E D I N G S
 2                     (The following proceedings were held in open
 3      court before the Honorable Allison D. Burroughs, United
 4      States District Judge, United States District Court, District
 5      of Massachusetts, at the John J. Moakley United States
 6      Courthouse, 1 Courthouse Way, Boston, Massachusetts, on
 7      January 18, 2018.)
 8                 THE CLERK: Please be seated. This is criminal
 9      matter 16-CR-10343, United States versus Michael Babich, et
10      al.
11                 Will counsel identify yourselves for the record.
12                 MR. YEAGER: Good afternoon, Your Honor. Nathaniel
13      Yeager for the United States.
14                 MR. LAZARUS: Good afternoon, Your Honor. David
15      Lazarus for the United States.
16                 MS. WILKINSON: Good afternoon, Your Honor. Beth
17      Wilkinson for Dr. John Kapoor.
18                 MS. WALSH: Good afternoon, Your Honor. Alex Walsh
19      for Dr. John Kapoor.
20                 MR. KENDALL: Good afternoon, Your Honor. Mike
21      Kendall for Joe Rowan.
22                 MR. BALL: Good afternoon, Your Honor. Peter Ball
23      for Sunrise Lee.
24                 MR. TYRELL: Good afternoon, Your Honor. Steven
25      Tyrrell for Rich Simon.
     Case 1:16-cr-10343-ADB Document 549-1 Filed 11/29/18 Page 7 of 29
                                                                         6




 1                 MR. SOLLERS: Good afternoon, Your Honor. Wick
 2      Sollers for Mike Babich.
 3                 MS. MINER: Good afternoon, Your Honor. Tracy
 4      Miner for Mike Gurry.
 5                 MR. VIEN: Good afternoon, Your Honor. George Vien
 6      for Alec Burlakoff.
 7                 MR. RUBY: Good afternoon, Your Honor. Josh Ruby
 8      also for Alec Burlakoff.
 9                 THE COURT: Welcome, everyone. Mr. O'Connor, you
10      didn't want to join us up here?
11                 MR. O'CONNOR: Your Honor. Nice to see you. Like
12      how many lawyers does it take to screw in a light bulb and
13      you thought you could sit back there?
14                 Okay. We're here on Ms. Wilkinson's motion for a
15      continuance, correct?
16                 MS. WILKINSON: Yes, Your Honor.
17                 THE COURT: Just to cut to the chase here, the
18      motion, qua the motion is denied. But that's not all I want
19      to say about it. It is my general philosophical view, which
20      I think most people already know, that there's not a case
21      that can't be trial ready within a year. And we're still
22      already well beyond a year. So I'm not going to continue it
23      on the basis that there's an inequity of how long various
24      people have had discovery.
25                 I'm also not going to continue it based on your
     Case 1:16-cr-10343-ADB Document 549-1 Filed 11/29/18 Page 8 of 29
                                                                         7




 1      trial schedule because when you got into the case you knew
 2      the trial schedule. The date had already been set. And I
 3      have every confidence that Mr. O'Connor can handle it if need
 4      be.
 5                 That all being said, the last time we were here I
 6      myself fell victim to Mr. Kendall's high pressure sales
 7      tactics with these eight trials that he had between now and
 8      then. How many of those have you tried, Mr. Kendall?
 9                 MR. KENDALL: Your Honor, I start next month in
10      front of Judge Stearns and in June in front of Judge Berman
11      in --
12                 THE COURT: I'm keeping a tally sheet of how many
13      of those will go.
14                 MR. KENDALL: I promised five. I think four will
15      go.
16                 THE COURT: You promised eight. I have plenty of
17      witnesses, but you can sit down. So anyway, I did succumb to
18      his trial schedule as I think most of the people here knew.
19      And I pushed myself to exactly where I did not want to be
20      which is running into the Christmas holidays. Not that we
21      couldn't do it then. I'm willing to do it then, but I don't
22      love it when a trial runs that close to the holidays.
23                 So my counteroffer on your motion is that I will
24      leave it where it is, but I would also be willing to move it
25      to January 7, 2019, with the idea that gets us on the other
     Case 1:16-cr-10343-ADB Document 549-1 Filed 11/29/18 Page 9 of 29
                                                                         8




 1      side of the holidays. And then depending on what people are
 2      contemplating in terms of jury selection and where we are, I
 3      might actually do the jury selection in December or maybe
 4      even that first week in January, but we would look to be
 5      starting evidence after jury selection on January 7.
 6                 MS. WILKINSON: Your Honor, when the Court offers a
 7      counteroffer, I don't really think it's a counteroffer. I
 8      don't think I can negotiate with you, but I will ask you to
 9      reconsider because Dr. Kapoor knew about my trial schedule as
10      well and wanted me to be his lead lawyer. But really the
11      most important thing is the amount of time it will take to
12      get ready for this case.
13                 I think we cited some of the data for you. But
14      there's 17 million pages of data. As you know this is not a
15      case based in Boston. There is evidence all around the
16      country. Different cooperators and co-conspirators and
17      indicted co-conspirators that the government's RICO
18      indictment references. And there's hundreds of individuals
19      that we will have to talk to, documents that we'll have to
20      look at to get ready.
21                 And my real concern was calling it an October trial
22      date isn't really accurate because we have to submit to you
23      motions in limine and jury instructions by late August. In
24      my mind when we get ready for trial we have to be ready then
25      because we can't make meaningful motions to the Court and to
     Case 1:16-cr-10343-ADB Document 549-1 Filed 11/29/18 Page 10 of 29
                                                                          9




 1      protect our clients' rights unless we know the case well at
 2      that point.
 3                  And I just think it's January, I did just finish a
 4      five-week trial, Ms. Walsh and I did, in Philadelphia. We
 5      started working on the case as soon as that was over and we
 6      got hired. But I don't see how we can be ready in time for
 7      October.
 8                  January, I think we still need more time, and I
 9      would ask the Court to consider even moving it to the end of
10      the month or to the beginning of February because it's going
11      to be difficult for us to talk to some witnesses and do some
12      things we have to do over the holidays. We don't mind
13      working over the holidays. We know that's our obligation.
14      But there's lots of other people that we're going to need to
15      work with over that time.
16                  So as much as I believe April is necessary and we
17      need that time, we will need at least until the beginning of
18      February. We believe in this case and there's a disagreement
19      with the government and the defendants that we are going to
20      need experts in the case and even that timing, we don't
21      disagree with them on that, but the timing of disclosing on
22      those experts, and those are the folks that we would include
23      that we would have to work with over the holidays.
24                  So I would just ask Your Honor to consider moving
25      it to February since you're not willing to consider April and
     Case 1:16-cr-10343-ADB Document 549-1 Filed 11/29/18 Page 11 of 29
                                                                          10




 1      I understand that.
 2                  THE COURT: What is the current estimate on length
 3      of trial?
 4                  MR. YEAGER: I think that might have been
 5      duplicated from a previous one. I change it to eight weeks,
 6      Your Honor, and I say that trying to be cautious. I'm
 7      hopeful to try to shorten that.
 8                  THE COURT: That's eight weeks for the government's
 9      presentation or eight weeks all in?
10                  MR. YEAGER: I believe it's eight weeks all in, but
11      I'm not positive about that.
12                  THE COURT: Eight weeks all in?
13                  MS. WILKINSON: Well, it depends, Your Honor. I'm
14      not sure how long the government thinks their case is going
15      to go. And because we have this many defendants, and we
16      believe we have significant evidence that we will be able to
17      offer including fact witnesses and experts, I normally like
18      to try cases very leanly, and I think that's better no matter
19      which side you're on. But if counsel for the government is
20      going to say they need six to seven weeks, I don't think we
21      could honestly say with the current complement of defendants
22      that we could be done in a week or ten days. I don't see how
23      that's possible.
24                  THE COURT: Mr. Yeager, what are you estimating for
25      the government's case?
     Case 1:16-cr-10343-ADB Document 549-1 Filed 11/29/18 Page 12 of 29
                                                                          11




 1                  MR. YEAGER: I forgot, Your Honor. Does Your Honor
 2      do full days?
 3                  THE COURT: It is my preference to do full days.
 4                  MR. YEAGER: I think six weeks is what the
 5      government needs.
 6                  THE COURT: Six weeks for the government's case?
 7                  MR. YEAGER: Yes, Your Honor.
 8                  THE COURT: So you were going to take six weeks for
 9      yourself and leave them two?
10                  MR. YEAGER: I'd like it that way, yes, Your Honor.
11                  THE COURT: So how about if we think about this as
12      something like 12 weeks which means six and six which seems
13      to be more equitable, Mr. Yeager, which is the same time
14      you're going to take.
15                  Is there anyone that doesn't think we can get it
16      done in that timeframe?
17                  Has anyone given any thought to jury selection?
18                  MS. WILKINSON: We have given some, Your Honor, and
19      due to the broad nature of the government's allegations, I
20      believe trying to put the opioid crisis on trial here, of
21      course we object to that. I think we would need a longer
22      voir dire than maybe Your Honor normally does.
23                  THE COURT: Are you thinking about a questionnaire,
24      a questionnaire on hardship, a questionnaire beyond hardship.
25                  MS. WILKINSON: We would like a questionnaire
     Case 1:16-cr-10343-ADB Document 549-1 Filed 11/29/18 Page 13 of 29
                                                                          12




 1      beyond hardship. Not extensive but on issues about bias and
 2      personal experience with opioids. I think that will be very
 3      important for jury selection and will probably streamline the
 4      voir dire when the jurors are in front of Your Honor.
 5                  MR. YEAGER: I agree with that, Your Honor. I
 6      believe it will be very helpful on a long case.
 7                  MS. WILKINSON: Your Honor, I know you may not want
 8      to hear this, but once we do that, it depends on whether you
 9      can back it out long enough before the trial, I don't know
10      how the selection process works here, but we will need a few
11      days to review that. We may agree that some can be struck.
12      I bet we will be able to agree.
13                  So I don't know if you can call the jurors in a
14      week before you want to start the trial or if we do that and
15      take a few days. But I think we could work together with the
16      government at least to eliminate some of having to call those
17      jurors in for voir dire in front of the Court.
18                  MR. YEAGER: We're open to that, Your Honor.
19                  THE COURT: It's not easy to get a jury that will
20      be willing to give up February break and April break. I'm
21      trying to get us into February and be done by April.
22                  MS. WILKINSON: That was, Your Honor, why we were
23      asking for that because there's February and April breaks.
24                  THE COURT: Then you have summer which is even
25      worse.
     Case 1:16-cr-10343-ADB Document 549-1 Filed 11/29/18 Page 14 of 29
                                                                          13




 1                  MS. WILKINSON: Yes.
 2                  THE COURT: We'll back ourselves into jury
 3      selection, but what about a process where we anticipate
 4      beginning opening arguments on the 28th? That gets you to
 5      the end of January. It let's us -- we don't start on a short
 6      week. It gets us done -- that puts your 12 weeks at April 19
 7      which is the Friday before April break.
 8                  And I'm going to push very hard to finish by then.
 9      So that really cuts you back to something more like 11 weeks.
10      So we're figuring a week on charge, deliberation, etc. I
11      know you want more, but I'm not giving you more.
12                  MS. WILKINSON: I understand, Your Honor. Based on
13      your ruling, I think that's reasonable. We appreciate --
14                  THE COURT: We can talk about it as we get closer
15      about whether that's like a questionnaire the week of the
16      14th and then we reconvene the week of the 22nd or something
17      like that.
18                  MS. WILKINSON: I think that works. I really have
19      seen in the past that it does streamline the process because
20      there will be people in their questionnaire that are so
21      obviously unqualified for the jury and you just don't waste
22      the time, and the jurors are happier obviously that they
23      don't have to come in.
24                  THE COURT: So we will anticipate beginning on
25      January 28. You will be committed to finishing by April 19.
     Case 1:16-cr-10343-ADB Document 549-1 Filed 11/29/18 Page 15 of 29
                                                                          14




 1      The plan will be to work through February break but for the
 2      holiday. Speak now or forever hold your peace on the
 3      schedule. Mr. Kendall?
 4                  MR. KENDALL: It is perfect for my eight trials.
 5      Thank you, Your Honor.
 6                  THE COURT: Great.
 7                  MS. WILKINSON: Your Honor, can I ask a basic
 8      question? I'm sure other people in the room already know the
 9      answer. When you say full days, do you do the 9 to 1?
10                  THE COURT: No. It's funny because I'm trying a
11      case right now, something so exciting, when you come in you
12      saw it. This is the first jury in all the cases I've tried,
13      which has not been that many because it's only been three
14      years. This is the first jury that's asked for a 9 to 1
15      schedule.
16                  I generally give them the option. I'm not going to
17      give them the option here. I offer 9 to 1 or 10 to 4. The
18      way the 10 to 4 schedule works is we start at 10. I'm always
19      out on the bench by 9:30 to take care of as much as we can
20      take care of in that half hour. We set from 10 to 12. I
21      feed them in the jury room which gives us about 45 minutes
22      for lunch.
23                  At some point if they tell me they only need half
24      an hour, we'll ratchet it back to half an hour. They come
25      back from lunch at say quarter to one. We sit from quarter
     Case 1:16-cr-10343-ADB Document 549-1 Filed 11/29/18 Page 16 of 29
                                                                          15




 1      to one to 2:15, which is an hour and a half. They get a
 2      15-minute break, and then we sit another hour and a half. So
 3      it's a two-hour chunk in the morning which I think is when
 4      people's attention is best and then two one-and-a-half-hour
 5      chunks.
 6                  On the lunch thing, we serve them lunch back there.
 7      In order to do that logistically, we have to enter basically
 8      a partial sequestration order. There's many ways to justify
 9      that. But in this kind of case it's just because there's so
10      many of you that it limits the interaction in the cafeteria
11      between the jurors and the parties.
12                  But we explain to them that -- they understand that
13      it's a partial sequestration order because of the difficulty
14      in bumping into you. We basically keep them up here in
15      there. I think we do it in a way that there's no prejudice,
16      but that's how we do it and keep to that schedule.
17                  MS. WILKINSON: Thank you.
18                  THE COURT: Anything else? All right. When are
19      you next in to see Judge Boal?
20                  MS. WILKINSON: March 8. But she asked us if you
21      change the schedule to work together with the government to
22      put in a new scheduling order and we have to do that within
23      seven days. We'll do that and she'll issue a new schedule
24      for all the pretrial matters.
25                  THE COURT: I'm not going to move this date again
     Case 1:16-cr-10343-ADB Document 549-1 Filed 11/29/18 Page 17 of 29
                                                                          16




 1      short of being at war with North Korea. We will issue a
 2      pretrial order as well setting motion dates. If you can by
 3      agreement want to make adjustments to that, feel free. I
 4      just want to make sure that you have enough time to file your
 5      motion and you have enough time to respond to them and we
 6      have enough time to think about them as well.
 7                  If you could also think about how you want to do
 8      this jury selection, whether you want the questionnaires the
 9      week of the 14th, how you want to do that? I'm not a huge
10      fan of questionnaires. I don't want a questionnaire that
11      what's the last book they read and all that. I'm not going
12      to do that. If you can get a short one that does some
13      weeding out, I'd be more amenable to that.
14                  Mr. Yeager, how many documents did she say you are
15      producing?
16                  MR. YEAGER: I think the 13 million was the number
17      we just heard.
18                  MS. WILKINSON: 17 million pages and still coming,
19      I believe, Your Honor.
20                  THE COURT: 17 million. Give them some direction
21      on that.
22                  MR. YEAGER: I've given them an index. Several
23      counsel have called me to talk about where to find things.
24      I'm happy to continue to do that, Your Honor.
25                  MS. WILKINSON: Your Honor, we have one issue. I
     Case 1:16-cr-10343-ADB Document 549-1 Filed 11/29/18 Page 18 of 29
                                                                          17




 1      believe it's about 90,000 pages that the government will not
 2      provide to us. We have to come and visit and sign it and
 3      obviously that makes it more difficult. I'm not quite sure
 4      why that is, but that is also something that just complicates
 5      the discovery.
 6                  Like you said we're lucky we have Mr. O'Connor and
 7      folks who can go look at that with us. But I know there's
 8      other counsel from out of town as well. It just complicates
 9      the discovery process for us.
10                  MR. YEAGER: I've erred on the side of turning over
11      everything, Your Honor, as best I can. There's patient
12      records here that are pretty sensitive. So there are things
13      that can't be turned over. I'm happy to talk to counsel
14      about that. If we can't agree, we'll come back and talk.
15                  THE COURT: Why do they have to look at those here?
16      I know the HIPAA regulations, but I don't know of anything
17      that would require them to look at them here versus someplace
18      else if they agreed to be subject to a protective order.
19                  MR. YEAGER: There's a protective order already in
20      the case, Your Honor. Generally with regard to these medical
21      records, we don't like to hand out medical records just
22      generally. As a practice we don't do that. We can make them
23      available. I don't know that they're highly relevant
24      documents. If counsel disagrees, again we can talk about it.
25      That's why we chose to do it this way.
     Case 1:16-cr-10343-ADB Document 549-1 Filed 11/29/18 Page 19 of 29
                                                                          18




 1                  We're dealing with people who were suffering from
 2      cancer, from other maladies as well as from addiction. So we
 3      err on the side of not turning over these documents.
 4                  THE COURT: If you want to redact names or however
 5      you want, to give them a number or letter or however you want
 6      to do. I don't think it's fair under the circumstances when
 7      you're dumping 17 million pages on them and you want them to
 8      look at 90,000 in your office because you don't trust them
 9      with medical records. So we're going to figure out another
10      way.
11                  MR. YEAGER: I'm not dumping the records. I'm
12      providing everything that we've obtained in discovery so that
13      counsel has a full breadth of what we know, Your Honor. It's
14      not an effort to dump anything. I'm simply trying to protect
15      the rights of the patients. If the Court wants us to work
16      through that, we will.
17                  THE COURT: The rights of a patient, I don't
18      understand how the rights of a patient are implicated whether
19      they look at them here or in their offices. What impacts the
20      rights of the patients is that the information is
21      disseminated more publicly, right?
22                  MR. YEAGER: I agree with that.
23                  THE COURT: There's a protective order, and I think
24      they understand, they're all experienced lawyers, that if
25      that information gets out and the protective order gets
     Case 1:16-cr-10343-ADB Document 549-1 Filed 11/29/18 Page 20 of 29
                                                                          19




 1      violated, they'll be sanctioned.
 2                  MR. YEAGER: I don't disagree with either
 3      assertion. It is certainly the protective order exists and
 4      counsel are responsible and will do the best they can. But
 5      with regard to medical records, there are things that happen.
 6      And it's just an effort to protect people's privacy. That's
 7      all.
 8                  THE COURT: I appreciate the concern for their
 9      privacy, but really my concern here is protecting the rights
10      of these defendants. So that's what we're going to do.
11      They're going to have a full opportunity to look at those
12      documents somewhere other than here.
13                  MR. YEAGER: Okay.
14                  MS. WILKINSON: Thank you, Your Honor. One other
15      clarification. I believe there are also texts that are in
16      those documents. As you know, we don't need to say it again,
17      we are bound by the protective order. We do this in all
18      kinds of cases, even in civil cases and pharmaceutical cases
19      where we get plenty of medical records. We understand the
20      sensitivity. I've never had someone not turn them over. I
21      have been clear of my obligations.
22                  THE COURT: You've won the battle.
23                  MR. YEAGER: I'd like to brief the issue. I don't
24      want to turn over texts, and I have reasons for to go that.
25                  THE COURT: You don't want to turn over texts?
     Case 1:16-cr-10343-ADB Document 549-1 Filed 11/29/18 Page 21 of 29
                                                                          20




 1                  MR. YEAGER: There's phones seized of defendants as
 2      well as other witnesses. As Your Honor knows, people's
 3      entire lives are on those phones. There are things that are
 4      totally irrelevant. I'm happy to talk to them about it, but
 5      I've chosen to do it in a way that is in an effort to protect
 6      those matters.
 7                  I think it would be better if we dealt with it with
 8      regard to discovery motions, Your Honor, and we can brief the
 9      matter because there are reasons to not send them out to
10      everyone.
11                  THE COURT: You want to brief the patient records
12      or just want to brief the phones?
13                  MR. YEAGER: I take it Your Honor has ruled on the
14      patient records.
15                  THE COURT: Yes.
16                  MR. YEAGER: I'd like to brief the texts.
17                  THE COURT: You can redact them and assign them a
18      number. If you want to take the time to do all that, but
19      they have a protective order. These are experienced lawyers.
20      They know what they're doing, and they know what the
21      consequences are going to be to them and to their clients if
22      they run afoul of their protective order. Those records are
23      produced all the time in civil litigation.
24                  But in terms of the phones, I'm just not -- you can
25      brief that if you want. I'm not really sure what we're
     Case 1:16-cr-10343-ADB Document 549-1 Filed 11/29/18 Page 22 of 29
                                                                          21




 1      talking about. Are you saying you want the entire phone to
 2      do a forensic exam?
 3                  MS. WILKINSON: All we want, Your Honor, is what
 4      they're allowing us to look at when we come -- right now I
 5      don't really know what I don't know what's on the phones.
 6      But as I understood that there are text messages in the same
 7      place where we're supposed to go look at the medical records.
 8      And what I don't understand is why we can't have copies of
 9      the text messages under the same understanding of the
10      protective order that we're not allowed to disclose that
11      evidence.
12                  THE COURT: You just won that war, too. So you can
13      sit down.
14                  MR. YEAGER: If I can be heard on that.
15                  THE COURT: You can be heard on it, but you are
16      right. People's entire lives are on their phones. But if
17      you have text messages that you've identified as being
18      relevant to your case and their defense --
19                  MR. YEAGER: Those have been turned over.
20                  THE COURT: Those have been turned over?
21                  MR. YEAGER: Yes, Your Honor.
22                  THE COURT: What is there besides the medical
23      records that you're requiring them to look at here?
24                  MR. YEAGER: I'm not prepared to argue every single
25      thing that we have, but generally we're talking about those
     Case 1:16-cr-10343-ADB Document 549-1 Filed 11/29/18 Page 23 of 29
                                                                          22




 1      two broad categories of things.
 2                  THE COURT: You just told me you turned over the
 3      texts. What's the second?
 4                  MR. YEAGER: When the person gives us a phone, we
 5      copy the phone. It's an entire copy of the phone. We then
 6      search it for conversations that exist between other
 7      employees in the company, and we provided that information to
 8      my understanding.
 9                  THE COURT: That takes us down to one category of
10      information, the medical records. He's saying he's turned
11      over the texts.
12                  MR. YEAGER: I'm giving them access to the rest of
13      the phone if they want to look at it is my point. If they
14      find something that they think is relevant, then I'm happy to
15      turn that over.
16                  MR. SOLLERS: Your Honor, may I make one point? My
17      concern with regard to the text messages is that if there are
18      messages that are exculpatory, it seems to me the government
19      should be identifying those and providing them to us rather
20      than dumping tens of millions of documents on us and saying,
21      well, it's in there, you can find it if you need to.
22                  For example, I've seen emails where defendants in
23      this case are talking about the importance of compliance,
24      reiterating the message to their subordinates that they have
25      to do things in a way that's consistent with regulations,
     Case 1:16-cr-10343-ADB Document 549-1 Filed 11/29/18 Page 24 of 29
                                                                          23




 1      etc., etc. If there's something like that in the text
 2      messages, I don't think it's enough for the government to
 3      just give us the texts that they think are evidence in
 4      support of their case. They're obliged to also identify for
 5      us the exculpatory material.
 6                  THE COURT: They're obliged to turn it over. I'm
 7      not sure they're obliged to identify it for you.
 8                  MR. YEAGER: I'd very much like to brief the matter
 9      to argue the discovery motions like below. And then if
10      there's any disagreement amongst the parties, we can. I
11      think that's how we should handle it.
12                  THE COURT: Why? You want to brief the issue on
13      whether or not you have to give them exculpatory texts?
14                  MR. YEAGER: No. I don't have any issue with
15      exculpatory texts at all. I have provided access to
16      everything that's exculpatory, and I intend to do that. By
17      the way, we've done that already by letting them know that
18      the texts are there. We've gone beyond that and turned over
19      literally within a month of indictment all of the Grand Jury
20      minutes, all of the reports.
21                  We've gone out of our way to be as inclusive in the
22      discovery as we can. Just trying to protect certain rights
23      of other people. And I know the Court has disagreement with
24      how the government has approached it. But it's not an insult
25      with regard to witnesses. I certainly don't want to have to
     Case 1:16-cr-10343-ADB Document 549-1 Filed 11/29/18 Page 25 of 29
                                                                          24




 1      go through all the documents and specifically identify
 2      everything exculpatory. I don't think the law requires that.
 3                  THE COURT: I agree with you. I don't think that
 4      you have to identify what's exculpatory. With all due
 5      respect, if he's identifying what he thinks is exculpatory,
 6      your view of what is exculpatory is going to be different
 7      than his. I'm going to give you access to as much
 8      information as I can, but I'm not going to whipsaw him in
 9      that way either by holding him accountable for what's
10      identified as exculpatory and what isn't.
11                  MS. WILKINSON: Your Honor, could I make a
12      practical comment about what he's suggesting? So there's all
13      these texts that are in this room or the place where we're
14      allowed to look. He ran searches. We want to run our own
15      searches. I'm not going to rely on the government in this
16      case to say these are the relevant conversations and texts.
17      It's the same thing.
18                  I don't want to look at other people's personal
19      information that has no relevance to my client. But I
20      certainly don't want to rely on the government as you said to
21      tell me which conversations are really ones that I could use.
22      So we need those documents ourselves so that we can run
23      electronic searches.
24                  I mean it's not just a matter of is it convenient
25      to go over there. We need the documents. We have hired
     Case 1:16-cr-10343-ADB Document 549-1 Filed 11/29/18 Page 26 of 29
                                                                          25




 1      people to review the documents. You know how this goes.
 2      Putting it up on a server. I probably lost my qualifications
 3      to talk about what happens after that, but we can run
 4      searches. And we should be able to run searches.
 5                  THE COURT: I'm on a panel this afternoon where I'm
 6      supposed to discuss just that, and I'm also --
 7                  MR. YEAGER: I'd very much like to brief the matter
 8      and deal with discovery motions below. And then from there
 9      if there's concerns, we can advance it with the Court. I
10      don't think there will be.
11                  THE COURT: You can brief the matter, but they're
12      going to have access to the information. You've chosen to
13      bring a criminal case. And I applaud the idea that you're
14      trying to keep patient information confidential, but I don't
15      see that giving it to them runs afoul of that. They're
16      trying to defend people in a criminal case.
17                  The benefit of the doubt goes to them. They get
18      access to the information in a way that they can use it
19      meaningfully and put together their defense as best they can.
20      Now on these texts, you can brief it, but I'm telling you
21      what's going to happen then, too. I'm going to give them
22      access to those texts in some way that they can search them
23      and make their own determinations about what's exculpatory
24      and what isn't.
25                  So I don't -- I'm with Ms. Wilkinson. I don't know
     Case 1:16-cr-10343-ADB Document 549-1 Filed 11/29/18 Page 27 of 29
                                                                          26




 1      how these phones work anymore. They bypass my technical
 2      knowledge. But if there's a way to segregate and make the
 3      text records searchable, that's what you should do.
 4                  MR. YEAGER: I appreciate the Court's concerns.
 5      I'd like the benefit of the rules. And I'd like the
 6      opportunity to be warned if we're going to argue these issues
 7      beforehand to have an opportunity to brief them before we
 8      walk into court and I'm sandbagged with an entire argument
 9      for discovery without ever having discussed them before.
10                  And, Your Honor, I completely understand what
11      you're saying about access to the information. But I'm
12      handicapped here by the fact that this just came up right now
13      for the first time I heard about it here in front of Your
14      Honor. This are real reasons to approach this the way we
15      have, and I'd like the opportunity to demonstrate first to
16      Judge Boal and then to Your Honor.
17                  THE COURT: That's fine. You know what they want.
18      Do you want to brief it first, or do you want me to make them
19      ask you for it first and then you respond?
20                  MR. YEAGER: I'd like them to ask for what they
21      want and then I'll respond.
22                  THE COURT: Okay. You all ask them for what you
23      want. You make the motion and he has the time that he has to
24      respond. I'm not going to set deadlines because the faster
25      you want it, the faster you'll file your motion. And then
     Case 1:16-cr-10343-ADB Document 549-1 Filed 11/29/18 Page 28 of 29
                                                                          27




 1      he'll be on the clock and he'll respond.
 2                  MS. WILKINSON: Understood, Your Honor.
 3                  THE COURT: Anything else for today? So I am going
 4      to set periodic status conferences in this case. I think it
 5      makes sense. I know a lot of you are from out of town. I
 6      tried today to set it up the same day Judge Boal has hers.
 7      I'd like to continue doing that unless anybody wants
 8      something different. If you want something in addition to
 9      whatever she's scheduling, just go ahead and ask.
10                  I want to just keep it on track. I want to keep it
11      moving. I'll make myself available. We'll respond to your
12      motions as quickly as we can. All right? Anything else?
13                  Mr. Kendall, are you happy today?
14                  MR. KENDALL: Delighted, Your Honor. Delighted
15      with the schedule.
16                  THE COURT: It's so unexpected. If there's nothing
17      else, the case is recessed and we'll get out a date for the
18      next status conference. You're supposed to respond to Judge
19      Boal, her schedule in a week. We'll key off her schedule.
20      Thank you.
21                  (Court recessed at 1:16 p.m.)
22

23

24

25
     Case 1:16-cr-10343-ADB Document 549-1 Filed 11/29/18 Page 29 of 29
                                                                          28




 1                               - - - - - - - - - - - -
 2                                     CERTIFICATION
 3

 4                  I certify that the foregoing is a correct
 5      transcript of the record of proceedings in the above-entitled
 6      matter to the best of my skill and ability.
 7

 8

 9

10      /s/ Joan M. Daly                          January 23, 2018
11      ______________________                    ____________________
12      Joan M. Daly, RMR, CRR                    Date
        Official Court Reporter
13

14

15

16

17

18

19

20

21

22

23

24

25
